SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 Ore Pharmaceuticals Inc. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X] No fee required. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: April 18, Dear Stockholder: We are pleased to invite you to the Ore Pharmaceuticals Inc. 2008 Annual Meeting of Stockholders. The meeting will be held on Friday, May 23, 2008 at 9:30 a.m. Eastern Daylight Time at the Company’s former Corporate offices located at 50 West Watkins Mill Road, Gaithersburg, Maryland 20878. Enclosed for your review are a number of important items, including a notice of matters to be voted on at the meeting, our proxy statement, a proxy card and our 2007 Annual Report to Stockholders. Whether or not you plan to attend, please authorize your proxy in one of three ways: via Internet, telephone or mail.Instructions regarding authorizing your proxy by Internet and telephone are included on the proxy card.If you choose to authorize your proxy by mail, please mark, sign and date the proxy card and return it in the enclosed postage-paid envelope.You may revoke your proxy at any time before it is exercised as explained in the proxy statement. If you plan to attend the meeting, please bring photo identification for admission. Also, if your shares are held in the name of a broker, bank or other nominee, please bring with you a proxy, letter or account statement (or copy thereof) from your broker, bank or nominee confirming your beneficial ownership of Ore Pharmaceuticals stock so that you can be admitted to the meeting. Also, if your shares are held of record by a broker, bank or other nominee and you wish to vote at the meeting, you must obtain from the record holder a proxy issued in your name. Sincerely, /s/ J. Stark Thompson, Ph.D. /s/ Charles L. Dimmler, III J. Stark Thompson, Ph.D. Charles L. Dimmler, III Chairman of the Board Chief Executive Officer and President ORE
